Judgment, Supreme Court, Bronx County (Bonnie Wittner, J.), rendered May 14, 1990, convicting defendant, after jury trial, of three counts of robbery in the third degree, and sentencing him, as a second felony offender, to two concurrent terms of 2 to 4 years, and one consecutive term of 2 to 4 years, unanimously affirmed.
The record supports the hearing court’s findings that the prompt, on the scene showup was reasonable in the circumstances (People v Duuvon, 77 NY2d 541, 543), that the police procedures in connection with the photo array and lineup were not unduly suggestive (see, People v Malloy, 55 NY2d 296, cert denied 459 US 847), and that an independent source existed for an in-court identification by one of the complainants (supra).
Contrary to defendant’s argument, the People’s obligation to produce pretrial statements of prosecution witnesses is limited to material which is in their possession and control, and material in the possession of a private security entity, as herein, is not within the control of the local prosecutor (see, People v Flynn, 79 NY2d 879, 882).
We have considered defendant’s additional claims of error and find them to be either unpreserved or without merit. Concur—Sullivan, J. P., Carro, Ellerin and Wallach, JJ.